Exhibit 21 LIST OF HECLA MINING COMPANY SUBSIDIARIES List of Subsidiaries Hecla Limited, a Delaware corporation Hecla Admiralty Company, a Delaware corporation Hecla Canada Ltd., a Federal Canadian corporation Hecla Silver Valley, Inc., a Delaware corporation Silver Hunter Mining Company, a Delaware corporation Rio Grande Silver, Inc., a Delaware corporation RHL Holdings, Inc., a Delaware corporation HLT, Inc., a Delaware corporation 2140238 Ontario Limited, an Ontario Canadian corporation Aurizon Mines 2013 Ltd., a Federal Canadian corporation Hecla Quebec, Inc., a Federal Canadian corporation Hecla Nevada Gold LLC, a Delaware corporation
